Civil action to recover damages for an alleged negligent killing of plaintiff's dog.
The evidence tends to show that "Lucy was a sweet-voiced fox hound, with an unerring scent and vibrant tongue, that always gave full mouth to the chase. She was a good, regular runner, and kept track all the time and gave plenty of mouth and got up in front with the good dogs." The defendant ran over her with his automobile and killed her, as she was crossing the road in front of plaintiff's house.
The appeal is from a judgment of nonsuit, entered at the close of plaintiff's evidence. *Page 817 
The plaintiff, a fox-hunter fond of the chase, brings this action to recover for the loss of Lucy, one of his "good dogs." He alleges that she was killed and sent prematurely to her "happy hunting ground" by the negligence of the defendant, but we are unable to discover on the record any evidence of sufficient probative value to fix the defendant with liability. Negligence is not presumed from the mere fact of killing, under the circumstances here disclosed.
Affirmed.